Appeal from portions of an order and judgment of the County Court of Chenango county, entered in the office of the clerk of that county on August 23, 1938, confirming the award of commissioners of appraisal which awarded respondents $100 damages caused by the change of grade of a highway. The only question raised on this appeal is the right of the property owners to collect for damage caused by the change of grade of the highway. Two separate parcels of land were taken by the county from these respondents for the purpose of straightening the highway. Between these parcels and in front of the remainder of the lands owned by the respondents, the grade of the highway was raised. This elevation rendered-necessary the regrading of respondents’ abutting lands. No land was taken at the point of this regrading. The commissioners who appraised the damages caused by the takings allowed $100 for this item of damage. The County Court confirmed the award upon the theory that this damage was consequent to the takings at the other points along the highway. No statutory authority for such an allowance is brought to our attention. The general rule is that such a claim cannot be sustained. (Matter of N. Y. Municipal B. Corp. v. Weber, 226 N. Y. 70; Van Alcen v. State of New York, 261 id. 360; Sauer v. City of N. Y., 180 id. 27.) Order and judgment modified by reducing the compensation and damages awarded therein from $360 to $260, and as so modified affirmed, without costs in this court to either party. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur.